Citation Nr: 1714059	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b) (2016).


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A May 2011 rating decision continued a 30 percent evaluation of severe osteoarthritis of the right knee and granted service connection for instability of the right knee, assigning a 10 percent evaluation.  An October 2011 rating decision denied a TDIU.

In January 2015, the Board denied an increased rating for the right knee osteoarthritis, granted a 20 percent rating for right instability beginning September 5, 2013, and remanded the issue on appeal for the agency of original jurisdiction to refer the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to VA's Director of Compensation Service.  

In September 2016, the VA Director of Compensation Service found that entitlement to TDIU under 38 C.F.R. § 4.16(b) was not warranted.  The matter has returned to the Board for appellate review.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (Director of Compensation Service decision is "in essence the de facto decision of the agency of original jurisdiction," which is "adopted by the RO and reviewed de novo by the Board").


FINDINGS OF FACT

1.  The Veteran is service-connected for severe osteoarthritis of the right knee, rated 30 percent disabling, and instability of the right knee, rated as 10 percent disabling prior to September 5, 2013 and 20 percent thereafter.  His combined disability rating is 40 percent.
	
2.  The Veteran's service-connected disabilities, in and of themselves, preclude gainful employment consistent with Veteran's education and occupational experience.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.19, 4.25 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes VA's obligations to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159.   As the instant decision is fully favorable, discussion of VCAA compliance is not needed.  

The Veteran seeks entitlement to TDIU.  He is service-connected for severe osteoarthritis of the right knee, rated 30 percent disabling and instability of the right knee, rated as 10 percent disabling prior to September 5, 2013 and 20 percent thereafter.  His combined disability rating is 40 percent.  He does not meet the schedular criteria for TDIU, and his claim must be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).

In September 2016, the Director of Compensation Service issued a decision denying extraschedular TDIU.  Id.; Wages, 27 Vet. App. at 239; Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may now decide the issue on the merits.  Id. 

The Veteran has been unemployed throughout the appeals period.  He has a high school education and occupational experience in manual labor.  The record shows that he cannot perform physical labor due to his service connected right knee disabilities.  See September 2011 VA addendum; September 2013 VA examination report.  The Board notes that the Veteran also has a cerebellar disorder.  However, the above medical opinions are clear that the service-connected right knee disability alone would preclude physical labor.  In this particular case, the Veteran's occupational experience is exclusively in physical or manual labor.  He is not shown to have any education or occupational experience for any sedentary occupation.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); see August 2011 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  Thus, the Board considers the Veteran unable to obtain employment, including sedentary employment, due to his service-connected right knee disabilities.  Id.; 38 C.F.R. § 4.16.

In sum, the probative evidence indicates that the service-connected right knee disabilities, apart from any additional disability, precludes gainful employment consistent with the Veteran's education and occupational experience.  A TDIU on an extraschedular basis is therefore warranted pursuant to 38 C.F.R. § 4.16(b). 


ORDER

A TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


